Citation Nr: 1004551	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1970 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) is 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

As support for his claim, the Veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge of the Board, also referred to as a Travel Board 
hearing.  

In February 2009 the Board issued a decision determining the 
Veteran had not submitted new and material evidence to 
reopen a previously denied, unappealed, claim for service 
connection for a low back disorder.  The Board also denied 
his claim for service connection for hypertension, including 
secondary to his already service-connected posttraumatic 
stress disorder (PTSD), but increased the rating for his 
PTSD from 50 to 70 percent.  The Board remanded his 
remaining claim for a TDIU to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration - specifically, to have him examined for a 
medical opinion concerning whether he is unemployable due to 
his 
service-connected disabilities.

The Veteran had this requested examination and, in July 
2009, the AMC's remand and rating development team at the RO 
in Huntington, West Virginia, issued a supplemental 
statement of the case (SSOC) continuing to deny his claim 
for a TDIU and has since returned the file to the Board for 
further appellate consideration of this remaining claim.




FINDINGS OF FACT

1.  The Veteran's PTSD is rated as 70-percent disabling; 
also service connected is tinnitus, rated as 10-percent 
disabling, and malaria and bilateral hearing loss, 
both rated as 0-percent disabling (i.e., noncompensable), 
for a combined 70 percent rating.

2.  The most probative medical and other evidence of record, 
however, indicates his service-connected disabilities do not 
preclude him from obtaining and maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).



The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim (which a claim for a TDIU is), 
38 U.S.C. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be left intact, that is, regarding the above discussion 
of prejudicial deficiencies in timing or content of VCAA 
notice.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2006, prior to initially adjudicating the claim in June 
2006, and in April and October 2007, so after that initial 
adjudication.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting 
evidence.  Note also that both the April and October 2007 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  


And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated his claim in the October 2007 SSOC and the 
AMC's remand and rating development team more recently in 
the July 2009 SSOC - including considering any additional 
evidence received in response to that additional notice.  
See again Mayfield IV and Prickett, supra.  So any arguable 
timing defect in the provision of that additional notice has 
been rectified.

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO and AMC obtained his service treatment 
records (STRs), VA treatment records, and lay statements 
in support of his claim.  In addition, following and as a 
result of the Board's February 2009 remand, the AMC's remand 
and rating development team arranged for VA compensation 
examinations in April 2009 for medical opinions concerning 
whether the Veteran is unemployable (meaning incapable of 
obtaining and maintaining substantially gainful employment) 
on account of his service-connected disabilities.  The 
reports of those examinations contain the requested 
medical comment concerning this determinative issue, such 
that additional medical comment concerning this is not 
needed.  38 C.F.R. §§ 3.327, 4.2.  There also 
was substantial compliance with the Board's remand directive 
in obtaining this necessary medical opinion.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, the Board is 
satisfied that VA has provided all assistance required by 
the VCAA and appellate review may proceed without 
prejudicing the Veteran.  



II.  Whether the Veteran is Entitled to a TDIU

The Veteran contends that he is unable to work due to his 
service-connected disabilities and, therefore, entitled to a 
TDIU.  During his November 2008 Travel Board hearing, he 
attributed his inability to work primarily to his PTSD.

In its prior February 2009 decision, the Board increased the 
rating for the Veteran's PTSD from 50 to 70 percent.  The 
AMC's remand and rating development team (which, as 
mentioned, was responsible for further developing the TDIU 
claim following and as a result of that remand) issued a 
decision in July 2009 assigning an effective date of October 
20, 2005, for this higher 70 percent rating for the PTSD, 
because that was the date of receipt of this claim.  So the 
Veteran has a 70 percent combined rating for his PTSD as of 
that date, considering also that service connection is in 
effect as well for tinnitus - rated as 10-percent disabling, 
and for malaria and bilateral hearing loss - both rated as 
0-percent disabling (i.e., noncompensable).  See 38 C.F.R. 
§ 4.25 (VA's combined ratings table).  Consequently, he 
satisfies the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, 
without having to resort to the extra-schedular provisions 
of 38 C.F.R. § 4.16(b).

A TDIU requires impairment so severe that it is impossible 
for the average person to obtain and maintain a 
substantially gainful occupation.  In making this 
determination, consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience, but not to his age or to impairment caused by 
non-service-connected disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  
The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or 
accommodation was given on account of the same.  See 38 
C.F.R. § 4.18.



As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

But as the Court also has stated, the record must reflect 
some factor that takes a particular case outside the norm 
for a claim of individual unemployability benefits to 
prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The mere fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  Instead, the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Id.  Consider, as well, that the Court in 
Van Hoose explained that the disability rating, itself, 
is recognition that industrial capabilities are impaired - 
especially when, as here, the Veteran has a rating, such as 
the 70 percent for his PTSD, in the higher range.  Indeed, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.

Turning now to the facts of this particular case, the Board 
has reviewed and considered the Veteran's VA outpatient 
treatment records, the reports of his VA compensation 
examinations, and his personal statements and hearing 
testimony.  This evidence, on the whole, indicates his 
service-connected disabilities do not render him unable to 
obtain and maintain a substantially gainful occupation.  
Rather, as will be explained, his unemployment and inability 
to return to the work force in a job that is substantially 
gainful is more the result of an injury he sustained to his 
cervical spine at his civilian job, so totally unrelated to 
his military service and consequent service-connected 
disability.



The record shows the Veteran was employed at the U.S. Postal 
Service for 18 years until he was terminated for 
misappropriating funds.  In addition, he worked for 
two years at a concrete company.  After that, he found 
another job as a truck driver for White Cap Industries for 
about 10 years until he had an intercurrent 
work-related injury to his cervical spine in October 2004.  
According to VA Form 21-4192, he was on temporary total 
disability at White Cap Industries, presumably as a result 
of that intercurrent work-related injury.

As the Board noted when remanding this claim in February 
2009, the Veteran's November 2008 hearing testimony 
indicated he had not worked since January 2005 (so 
essentially since that October 2004 intercurrent injury to 
his cervical spine at his civilian job).  A W-2 Form for tax 
year 2005 shows income of only $484 from White Cap 
Industries.  Indeed, the August 2004 VA examiner rather 
contemporaneously had indicated the Veteran was having great 
difficulty maintaining employment.  The Board is not 
disputing this because, by all accounts, he had a serious 
cervical spine injury that prevented him from working for a 
while, but as noted in an April 2006 VA Form 21-4192, he 
received temporary total disability, indicating he would 
perhaps recover and return to work at some point in the 
future.  

Letters from employees at a VA outpatient treatment facility 
from June 1992 to March 2007 discuss the issue of 
employability specifically in the context of the Veteran's 
PTSD.  However, these assessments of employability are 
inconsistent.  A letter signed by VA employees M.J.C., MSW, 
and J.R.B., MA, in January 2006 notes the Veteran has 
"occupational difficulty/unemployable" due to his PTSD and 
marital problems.  Other VA letters signed by these persons 
in June 2004 and April 2005 provide further evidence of his 
occupational difficulties, but fail to designate him as 
unemployable.  Similarly, the March 2007 letter states that 
he "is not employable due to both physical and mental health 
issues."  



Although the Veteran acknowledged during his June 2007 VA 
examination that he was unemployed due to the civilian work-
related injury, he contended during his November 2008 
hearing that he could no longer work due to the severity of 
his service-connected PTSD, irrespective of that injury, so 
even assuming it had not occurred.  He further testified 
that he cannot go back to that job with White Cap Industries 
because of his October 2004 accident and injury to his 
cervical spine, which he believes aggravated a pre-existing 
low back disorder.  Unfortunately, the Board's February 2009 
decision also denied his claim for service connection for a 
low back disorder.  Therefore, he cannot base his purported 
entitlement to a TDIU on this disability referable to his 
low back because it is not service connected (i.e., not 
related to his military service).

The additional VA compensation examinations the Veteran had 
in April 2009, on remand, were conducted to specifically 
determine whether he is unemployable on account of his 
service-connected disabilities.  And, unfortunately, the 
opinions obtained from those examination do not support this 
notion that he is.  It is initially worth noting in this 
regard that his malaria currently has no "exacerbations or 
remissions and has no current symptoms to suggest ongoing 
parasitic infection."  The VA examiner designated to assess 
the severity of this disability concluded that, "based on 
the Veteran's symptoms and history of malaria [he] sees no 
reason suggesting unemployability or reduced capacity based 
on history of previous malarial attacks."  

And regarding the Veteran's PTSD, the April 2009 VA 
compensation examiner determined the Veteran is "most likely 
incapable of securing and maintaining subjective gainful 
employment at the present time because of his worker's 
compensation litigation [referring to the work-related 
injury to his cervical spine], and not because of his 
service-connected emotional disabilities [referring to the 
PTSD]"  This examiner explained that, without the cervical 
injury in October 2004, the Veteran would likely be working.  
Furthermore, the Veteran specifically told this examiner 
that "he cannot work because his worker's compensation case 
is still in litigation, and that he cannot lift more than 
20-pounds with his painful hands, arms and neck."

This VA examiner went on to note the Veteran's PTSD may 
likely show improvement from continued use of medication, 
specifically Prozac, and therapy.  Finally, this examiner 
pointed out the Veteran's gainful employment stopped 
approximately 90 days after his on-the-job cervical spine 
injury in October 2004, so in January 2005 or thereabouts.

So the most probative medical and other evidence of record 
indicates the Veteran is not incapable of obtaining and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, including especially his 
PTSD.  Instead, he is precluded from this for other 
unrelated reasons - namely, the October 2004 injury to his 
cervical spine at his civilian job.  When submitting his 
July 2009 response to the most recent SSOC, he asked the AMC 
to wait an additional 30 days before returning his file to 
the Board for a decision in this appeal.  And to comply with 
this request, the AMC's remand and rating development team 
held his case in abeyance for the next 30 days to allow him 
time to submit more information or evidence in support of 
his appeal, but he did not.  The only additional evidence he 
submitted with that response to the SSOC was a handwritten 
statement indicating it was unclear whether the 10 percent 
rating for his tinnitus (aside from the 70 percent rating 
for his PTSD) was considered in denying his TDIU claim.  He 
referred to being treated for vertigo, so presumably in 
relation to his tinnitus, but he also indicated that he had 
just finished a month of therapy on his neck and shoulders 
at the VA Hospital in Fresno, California, so presumably 
referring to the cervical spine injury that has resulted in 
his inability to return to work.  All of his prior 
arguments, including during his November 2008 hearing, were 
predicated on the notion that his PTSD is the reason he 
cannot return to work.  He never gave any express or implied 
indication that his tinnitus is significant in this respect, 
and the medical and other evidence in the file does not 
suggest it is.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a TDIU, in turn meaning 
the benefit-of-the-doubt doctrine does not apply, and that 
this claim resultantly must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for a TDIU is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


